       Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

 ROBERT SCOTT BATCHELAR,                :      CASE NO. 3:15-cv-01836-VLB
                                        :
                         Plaintiff,     :
                  V.                    :
                                        :
 INTERACTIVE BROKERS, LLC,              :
 INTERACTIVE BROKERS GROUP,             :
 INC., and THOMAS A. FRANK,             :
                                        :
                       Defendants.      :
                                        :               July _, 2019

                  STIPULATED PROTECTIVE ORDER
 GOVERNING THE STANDARD FOR ACCESS TO DEFENDANTS’ SOURCE CODE

      Disclosure and discovery activity in the above-referenced action involves
the production of Defendants’ Source Code, which Defendants claim is highly
confidential, proprietary, and sensitive business information, for which special
protection from public disclosure and from use for any purpose other than
prosecuting this action is warranted. Accordingly, the parties hereby stipulate to
and petition the Court to enter the following Stipulated Protective Order (the
“Stipulated Protective Order”).

1.    STANDING PROTECTIVE ORDER.

      a.    This Stipulated Protective Order shall supplement and modify the
            Standing Protective Order entered in the above-referenced action on
            December 18, 2015 (ECF No. 5) (the “Standing Protective Order”).

2.    “SOURCE CODE” Materials, Information or Items.

      a.    For the purposes of this Stipulated Protective Order, the term “Action”
            herein shall refer to the above-captioned litigation and any appeals
            therefrom.

      b.    For the purposes of this Stipulated Protective Order, the term “Source
            Code” herein shall mean and refer to what Defendants claim is
            Defendants’ sensitive, confidential materials, information or items
            representing computer source code and associated comments and
            revision histories, formulas, engineering specifications, or
            schematics that define or otherwise describe the algorithms or
            structure of software or hardware designs, disclosure of which to
            Plaintiff or any non-party would create a substantial risk of serious
            harm that could not be avoided by less restrictive means. Any Source
     Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 2 of 11



          Code materials, information or items that Defendants produce in this
          Action will be designated “HIGHLY CONFIDENTIAL SOURCE CODE
          INFORMATION – ATTORNEYS’ EYES ONLY,” in accordance with
          Paragraph four of the Standing Protective Order. Nothing in this
          Stipulated Protective Order shall be construed to limit how Defendants
          may maintain their own material designated as “HIGHLY
          CONFIDENTIAL SOURCE CODE INFORMATION – ATTORNEYS’ EYES
          ONLY.” To avoid any confusion, the provision of Paragraph 12 of the
          Standing Protective Order applies to material designated as “Source
          Code Information.”

     c.   The provisions of this Stipulated Protective Order and the Standing
          Protective Order apply to any Source Code produced before the
          Stipulated Protective Order is so ordered by the court in this Action.

3.   SOURCE CODE QUALIFIED PERSONS.

     a.   Any Source Code materials, information or items that are produced
          and designated as "HIGHLY CONFIDENTIAL SOURCE CODE
          INFORMATION – ATTORNEYS’ EYES ONLY" in this Action shall only
          be reviewable by Source Code Qualified Persons.

     b.   “Source Code Qualified Persons” shall refer to Plaintiff’s Agent(s),
          who have been retained by Plaintiff to assist Plaintiff in this Action.
          Source Code Qualified Persons shall only include the following: (1)
          Outside Counsel of Record in this Action who have filed an
          appearance in this Action for Plaintiff, and office personnel, support
          staff (i.e., persons or entities that provide litigation support services),
          legal assistants, paralegals, and associates, who are employed by the
          same firm as that of Outside Counsel of Record in this Action to the
          extent necessary and solely to assist Outside Counsel of Record to
          prosecute Plaintiff’s claims in this Action; (2) Outside Attorneys
          retained by Outside Counsel of Record to assist Outside Counsel of
          Record in prosecuting Plaintiff’s claims in this Action, directly for
          Outside Counsel of Record in this Action who have filed an
          appearance in this Action for Plaintiff, solely to the extent necessary
          and exclusively to assist Outside Counsel of Record to prosecute
          Plaintiff’s claims in this Action; and (3) Outside Consultants or
          Outside Experts (collectively, “Experts” or “Expert”) retained by
          Outside Counsel of Record solely to the extent necessary and
          exclusively to assist Outside Counsel of Record to prosecute
          Plaintiff’s claims in this Action. “Outside Consultants” herein shall
          refer to testifying and consulting experts. Each Source Code Qualified
          Person who needs access to Defendants’ Source Code shall sign the
          form that is attached as Exhibit A to the Standing Protective Order
          prior to disclosure of Defendants’ Source Code.


                                        2
       Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 3 of 11



      c.     Unless otherwise ordered by the Court or agreed to in writing by
             Defendants, and before Plaintiff seeks to disclose to any Experts any
             Source Code materials, information or items that are produced and
             designated   as    "HIGHLY       CONFIDENTIAL       SOURCE     CODE
             INFORMATION – ATTORNEYS’ EYES ONLY" in this Action, Plaintiff
             must make the following written notice to Defendants (the “Written
             Notice”):

                i. Sets forth the full name of the Expert and the city and state of
                   his or her primary residence;

                ii. Attaches a copy of the Expert’s current resume, reflecting the
                    Expert’s qualifications, including a list of all publications
                    authored in the previous 10 years, and a list of all other cases
                    in which, during the previous four (4) years, the Expert testified
                    as an expert at trial or by deposition. This provision also
                    applies to Outside Consultants as defined in Paragraph 3(b)
                    herein;

               iii. Discloses (1) whether the Expert was retained in any matter,
                    pre-litigation matter, litigation, action, arbitration or proceeding
                    involving a Competitor of Defendants, within the last four years,
                    and (2) whether, at the time of the Written Notice, the Expert is
                    presently retained in any matter, pre-litigation matter, litigation,
                    action, arbitration or proceeding involving any of the
                    Defendants, unless with respect to subsections (1) and (2)
                    herein, confidentiality obligations in the other matter, pre-
                    litigation matter, litigation, action, arbitration or proceeding
                    prevent such disclosure, in which event the Expert shall
                    disclose the fact of the countervailing confidentiality
                    obligations.1 “Competitor of Defendants” herein shall mean any
                    broker-dealer. If either or both of these subsections apply to
                    the Expert, the Written Notice shall identify (by name, case

1 If the Expert’s disclosure of information under Paragraph 3(c)(iii) herein would
require him or her to violate a written confidentiality agreement that he or she
contemporaneously signed with his or her engagement as an expert or would
require him or her to violate a confidentiality order that was contemporaneously
entered in the other matter, pre-litigation matter, litigation, action, arbitration or
proceeding involving a Competitor of Defendants or any of the Defendants as
defined under subsections (1) and (2) therein, the Expert shall provide whatever
information the Expert believes can be disclosed without violating the applicable
confidentiality agreement or order, and Plaintiff shall be available to meet and
confer with Defendants regarding any such engagement. If the parties are unable
to resolve the issue during the meet and confer process, the issue of the Expert’s
disclosure under Paragraph 3(c)(iii) shall be decided under the procedure outlined
in Paragraph 3(e) herein.
                                          3
Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 4 of 11



             number, and filing date) the matter, litigation, arbitration, action
             or proceeding, unless confidentiality obligations in the other
             matter, litigation, arbitration, action or proceeding prevent such
             disclosure, in which event the Expert shall disclose the fact of
             the countervailing confidentiality obligations.1

             1. If the Expert, at the time of the Written Notice, is presently
                retained in any matter involving any of the Defendants (but
                that is not a litigation, action, arbitration or proceeding), the
                Written Notice shall provide a description of the Expert’s
                services rendered, or to be rendered, in connection with the
                matter, unless confidentiality obligations in the other matter
                prevent such disclosure, in which event the Expert shall
                disclose the fact of the countervailing confidentiality
                obligations.1

             2. If the Expert was retained in any matter involving a
                Competitor (but that was not a litigation, action, arbitration
                or proceeding), the Written Notice shall identify the
                Competitor and provide a description of the Expert’s
                services rendered in connection with the matter, unless
                confidentiality obligations in the other matter prevent such
                disclosure, in which event the Expert shall disclose the fact
                of the countervailing confidentiality obligations.1

         iv. Identifies the Expert’s current employer(s) and clients, unless
             confidentiality obligations prevent such disclosure, in which
             event the Expert shall disclose the fact of the countervailing
             confidentiality obligations;1

         v. The Written Notice shall be made by personal service or email
            to Defendants at least fifteen (15) days before the parties’
            agreed-upon disclosure of any Source Code materials,
            information or items that are produced and designated as
            "HIGHLY CONFIDENTIAL SOURCE CODE INFORMATION –
            ATTORNEYS’ EYES ONLY."

d. In the event that Defendants object to the Expert identified by Plaintiff in
   the Written Notice, Defendants shall provide written notice of their
   objection to Plaintiff’s identified Expert within seven (7) days of receiving
   the Written Notice. The parties shall first try to dispose of such dispute
   in good faith on an informal basis. If the dispute is not resolved within
   seven (7) days from receipt by Plaintiff of the written notice of objection,
   either party may request appropriate relief from the Court. It is agreed
   that the standard for an Expert’s disqualification is set forth in Paragraph
   3(e) herein. The identified Expert shall be denied access to any Source
   Code materials, information or items that are produced and designated

                                    4
     Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 5 of 11



          as "HIGHLY CONFIDENTIAL SOURCE CODE INFORMATION –
          ATTORNEYS’ EYES ONLY,” until the dispute is resolved by agreement
          between the parties in question or until decided by the Court, Magistrate
          Judge or Special Master.

     e. Plaintiff’s Expert will be presumptively disqualified subject to a contrary
        court order if any of the following applies: (1) the Expert was employed
        by a Competitor of Defendants, including as a consultant, within the last
        three (3) years; (2) the Expert, at the time of retention, is anticipated to
        become an employee or consultant of a Competitor of Defendants; or (3)
        the Expert was an employee of any of the Defendants or an employee of
        any affiliate of Defendants. If the foregoing do not apply, or if
        countervailing confidentiality requirements have been raised by the
        Expert with respect to the disclosure, the disqualification of the Expert
        will be determined by the Court, a Special Master or a Magistrate Judge
        upon an in-camera review of the confidentiality agreement or
        confidentiality order under which the Expert is asserting countervailing
        confidentiality obligations.

     f. If Defendants do not object to Plaintiff’s identified Expert within seven (7)
        days of receipt of Plaintiff’s Written Notice, said Expert shall be a Source
        Code Qualified Person. Plaintiff shall deliver, within five (5) days thereof,
        to Defendants an executed copy of the Expert’s signed form that is
        attached as Exhibit A to the Standing Protective Order, which is required
        pursuant to Paragraph 5(c) of the Standing Protective Order.

     g. In the event that any proposed Expert is disqualified, Plaintiff shall have
        the right to propose a different Expert and seek an extension of all
        affected deadlines, which Defendants will not oppose if the extension is
        reasonable. Even if an Expert is disqualified from reviewing the Source
        Code, he or she may consult or testify on other subjects, including, but
        not limited to, Defendants’ Auto-Liquidation Software (and flaws therein)
        if the Disqualified Expert’s opinions, testimony, and any other work
        product rendered in this Action do not rely upon any information obtained
        from a Source Code Qualified Person’s review of the Source Code. Upon
        motion and approval by the Court, a Disqualified Expert may also review
        the report or opinion of a Source Code Qualified Expert only if the report
        or opinion does not reveal any information obtained from the Source
        Code Qualified Expert’s review of the Source Code, and, if otherwise
        appropriate, rely on that report or opinion to the extent it does not reveal
        any information obtained from the Source Code Qualified Expert’s review
        of the Source Code.

4.   METHOD OF ACCESS TO SOURCE CODE.

     a.      At mutually agreeable time(s) by the parties, the Source Code shall be
             made available for inspection with 48 hours’ notice, in a format

                                         5
Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 6 of 11



     allowing it to be reasonably reviewed and searched on a stand-alone,
     secured computers, during normal business hours at the office of Day
     Pitney, 242 Trumbull Street, Hartford, CT 06103 (the “Reviewing
     Location”), subject to the following conditions:

        i. By July 26, 2019, Defendants will provide a non-binding
           estimate of the volume of production of Defendants’ Source
           Code to the extent as available.

       ii. All produced Source Code documents must have a unique
           identifier on each page and be searchable. The Source Code
           will be produced in Java or C++ computer programming
           language, as applicable.

       iii. Each Source Code Qualified Person who will review the Source
            Code on behalf of Plaintiff shall be identified in writing to
            Defendants at least fifteen (15) days in advance of the first time
            that such person(s) reviews such Source Code. Copies of
            proper identification of Source Code Qualified Persons shall be
            provided prior to any access to the Reviewing Location. Proper
            identification requires showing, at a minimum, a photo
            identification card sanctioned by the government of any State
            of the United States, the government of the United States, or the
            nation state of the Source Code Qualified Person’s current
            citizenship. Such identification shall be in addition to any
            disclosure required under Paragraph 3 herein. Access to the
            Reviewing Location may be denied, at the discretion of
            Defendants, to any Source Code Qualified Person who fails to
            provide proper identification. For subsequent reviews by
            Source Code Qualified Persons, Plaintiff shall give at least five
            (5) business days’ notice to Defendants of such review.

       iv. At Defendants’ cost, Defendants will provide one secured,
           stand-alone computer at the Reviewing Location. At Plaintiff’s
           cost, Defendants will provide and retain four additional secured,
           stand-alone computers at the Reviewing Location. The cost of
           the four additional computers shall be reasonable with the
           prices advertised at HP.com for comparable computers being
           presumptively reasonable.

       v. At the Reviewing Location, the Source Code shall be made
          available for inspection on the five stand-alone, secured
          computers in a secured room without Internet access or
          network access to other computers, and Source Code Qualified
          Persons shall not copy, remove, photograph, or otherwise
          transfer any portion of the Source Code onto any recordable


                                 6
Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 7 of 11



           media or recordable device other than the fixed hard disk on the
           stand-alone computers.

b.   Defendants will print and produce portions of the Source Code if
     requested by Plaintiff’s Expert within a reasonable period of time after
     receiving the request (e.g., three (3) business days). Such hardcopies
     may be made on watermarked paper at Defendants’ election. Any
     individual request seeking more than 25 consecutive pages or
     resulting in a cumulative total of more than 3% of all Source Code
     produced is unreasonable (which may be rebutted). Plaintiff’s Expert
     may request printed portions of additional Source Code beyond these
     limits upon a reasonable showing of need. Defendants may mark
     printed Source Code pages or portions, “HIGHLY CONFIDENTAL –
     ATTORNEYS’ EYES ONLY (SOURCE CODE),” to signify that the
     Source Code is being produced under the Standing Protective Order
     entered in this Action and under the terms described in this Stipulated
     Protective Order.

c.   All paper copies of the Source Code produced pursuant to this
     Stipulation will be kept in a locked container at the Reviewing
     Location. Plaintiff’s Expert may review these paper copies at the
     Reviewing Location, and Plaintiff’s Expert agrees that he or she will
     not copy, email, transmit, upload, download, print, photograph or
     otherwise duplicate any portion of the printed copies of the Source
     Code, either in paper or electronic form, except as otherwise agreed
     by the parties.

d.   Without written permission from Defendants or a court order secured
     after appropriate notice to Defendants, Plaintiff may not file in this
     Action or any other action, proceeding, investigation or arbitration,
     any material that reflects any information based on any Qualified
     Source Code Person’s review of the Source Code. Should the Court
     order the production of any material reflecting any information based
     on any Qualified Source Code Person’s review of the Source Code, the
     parties must move to seal any such material in compliance with the
     Individual Practices and Rules of Judge Bryant, Local Rules of Civil
     Procedure for the District of Connecticut, Federal Rules of Civil
     Procedure or any other applicable rules or law.

e.   If Plaintiff seeks to reproduce lines of code in a motion, pleading,
     expert report or any type of public filing in this Action, the
     reproduction can only be allowed upon approval by the Court,
     magistrate judge or a special master based on an in-camera review.
     Any document containing a reproduction of lines of code will be
     requested by the parties to be filed under seal pursuant to applicable
     law, subject to court order, and marked, “HIGHLY CONFIDENTAL –


                                 7
 Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 8 of 11



      ATTORNEYS’ EYES ONLY,” under the Standing Protective Order in
      this Action.

f.    Defendants shall provide Source Code Qualified Persons with a list of
      all programs or applications installed on the stand-alone computers.
      No monitoring program or application (such as key-stroke monitors)
      shall be installed on the stand-alone computers.            Information
      explaining how to start, log onto, and operate the stand-alone, secured
      computers in order to access the produced Source Code on the stand-
      alone, secured computers will be provided. With the exception of the
      absence of internet connectivity and the absence of removable
      memory devices (USB etc.), the stand-alone computers shall meet
      prevailing specifications of Hewlett Packard top of the line business
      desktops or the equivalent.

g.    At Plaintiff’s cost, Defendants will install source code analyzer tools
      selected by Plaintiff and his Experts, so long as such tools are not
      compilers, interpreters or simulators. Plaintiff will provide any
      necessary software licenses at his cost. Plaintiff will identify all
      analyzer tools by June 30, 2019, and any related dispute is to be
      resolved before a magistrate judge or special master.

h.    Source Code Qualified Persons shall make reasonable efforts to
      restrict their requests for access to the stand-alone, secured
      computers from Monday through Saturday at 8:00 a.m. through 6:00
      p.m. local time at the Reviewing Location.

i.    Upon reasonable notice from Plaintiff, which shall not be less than
      three (3) business days in advance, Defendants shall make reasonable
      efforts to accommodate Plaintiff’s request for access to the secured,
      stand-alone computers outside of normal business hours. Such an
      expanded review period shall not begin earlier than 8:00 a.m. and shall
      not end later than 8:00 p.m. local time at the Reviewing Location. The
      parties agree to cooperate in good faith such that maintaining the
      Source Code at the Reviewing Location shall not unreasonably hinder
      Plaintiff’s ability to conduct the prosecution or defense in this Action.

j.    No copies shall be made by Plaintiff of Source Code, whether
      physical, electronic, or otherwise, other than volatile copies
      necessarily made in the normal course of accessing the Source Code
      on the stand-alone, secured computers. No outside electronic
      devices, including but not limited to laptop computers, USB flash
      drives, zip drives, or devices with camera functionalities shall be
      permitted in the same room as the stand-alone computers.

k.    Defendants may exercise personal supervision from outside the
      review room at the Reviewing Location over Source Code Qualified

                                   8
      Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 9 of 11



           Persons when these persons are in the Source Code review room.
           Such supervision, however, shall not entail review of any work
           product generated by the Source Code Qualified Persons, e.g.,
           monitoring the screens of the stand-alone computers, monitoring any
           surface reflecting any notes or work product of Source Code Qualified
           Persons or monitoring the key strokes of Source Code Qualified
           Persons. There will be no audio or video supervision by Defendants
           at the Reviewing Location.

     l.    Nothing may be removed from the stand-alone, secured computers,
           either by the Source Code Qualified Persons or at the request of the
           Source Code Qualified Persons, except for uses to which the parties
           may agree or that the Court may order, in which circumstance any
           such production will be sought by the parties to be sealed under the
           applicable law and rules.

     m.    No person other than Defendants may alter, dismantle, disassemble
           or modify the stand-alone computers in any way, or attempt to
           circumvent any security feature of the computers.

5.   SCOPE.

     a.    Pursuant to Paragraph 5(c) of the Standing Protective Order, any
           Source Code produced in this Action may only be disclosed to Source
           Code Qualified Persons for the purpose of obtaining such Source
           Code Qualified Persons’ assistance in this Action, i.e., Batchelar v.
           Interactive Brokers, LLC, 3:15-cv-01836-VLB (D. Conn.), subject to the
           following limitations:

              i. The protections conferred by this Stipulated Protective Order
                 cover not only Defendants’ Source Code (as defined in
                 Paragraph 2 herein), but also the following: (1) any information
                 gleaned by Source Code Qualified Persons upon their review of
                 the Source Code; (2) all summaries or notes of Source Code
                 Qualified Persons based on their review of the Source Code;
                 and (3) any testimony, conversations or presentations by
                 Source Code Qualified Persons that might reveal Defendants’
                 Source Code.

              ii. For the avoidance of any doubt, any Source Code Qualified
                  Person is prohibited from using any information learned or
                  obtained from his or her review of Defendants’ Source Code for
                  any purpose other than to assist Plaintiff in the prosecution of
                  this Action or in any subsequent arbitration in which Plaintiff is
                  a party. Testimony provided by a Source Code Qualified Person
                  in this Action that reflects any information learned or obtained
                  from his or her review of Defendants’ Source Code can be used

                                        9
     Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 10 of 11



                 solely for the purposes of this Action, and any intended use
                 thereof in this Action must be disclosed to Defendants in writing
                 seven (7) days prior to its intended use so that Defendants can
                 make any motion they deem appropriate. Such testimony is
                 subject to the provisions of this Stipulated Protective Order and
                 Standing Protective Order. Accordingly, no Source Code
                 Qualified Person, including any Expert, shall 1) divulge all or
                 any portion of Defendants’ Source Code or 2) testify or advise
                 any person in connection with Defendants’ Source Code,
                 disclosed pursuant to an order of this Court, in any separate
                 matter, pre-litigation matter, action, investigation, mediation,
                 arbitration or any other proceeding, except pursuant to an
                 independent disclosure order of the court or other adjudicator
                 presiding over such proceeding.

6.   SOURCE CODE LOG.

     a.   Plaintiff shall maintain a source code log containing the following
          information: (1) the identify of each SOURCE CODE QUALIFIED
          PERSON(S) who was granted access to the Source Code; and (2) the
          first date on which such access was granted. The source code log
          may be reviewed by Defendants if Plaintiff agrees or the Court so
          orders.

7.   MISCELLANEOUS.

     a.   Right to Further Relief. The parties agree that entering into this
          Stipulated Protective Order is without prejudice to any party’s right to
          propose, request or otherwise move for different provisions relating
          to the protection of Defendants’ Source Code in this Action.

     b.   Right to Assert Other Objections. By stipulating to the entry of this
          Stipulated Protective Order, the Parties do not waive any right they
          otherwise would have to object to, or requiring the, disclosing or
          producing any information or item on any ground not available at the
          time of entering into this Stipulated Protective Order. Similarly, the
          Parties do not waive any right to object on any ground to Plaintiff’s or
          Defendants’ use in evidence of any of the material covered by this
          Stipulated Protective Order, or their respective right to oppose such
          objection.

     c.   No Filing of Any Source Code. Paragraph 4 herein governs when
          Defendants’ Source Code may be filed with the court.

8.   DURATION.

     a.   The obligations imposed by this Stipulated Protective Order shall
          remain in effect after the final disposition of this Action until the
                                      10
Case 3:15-cv-01836-VLB Document 127 Filed 08/01/19 Page 11 of 11
